                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


 ZHANGLIANO XU,et al..                                   )
                                                         )
                Plaintiffs,                              )
                                                         )
           V,                                            )        l:19-cv-279(LMB/TCB)
                                                         )
 JOHN DOE,                                               )
                                                         )
                Defendants.                              )

                                               ORDER


       On May 29,2019,the assigned magistrate judge issued a Report and Recommendation [Dkt.

No. 14](the "Report") recommending that the Court grant Zhangliang Xu, Xiansheng He, and Lijun

Sim's (collectively,"plaintiffs") motion for the entry of a defaultjudgment against John Doe

("Doe")as well as 864.com,00998.com,00488.com,0103.com,and 1148.com (the "Domain

Names")(together with Doe,"defendants"). The magistrate judge advised the parties that any

objections to the findings offact or conclusions of law set out in the Report must be filed within 14

days of service. The magistrate judge further advised that failure to file a timely objection waives

appellate review of any judgment based on the Report's recommended findings or conclusions. As

of June 16, 2019, no party has filed an objection. For the reasons stated below,the Court adopts

the findings and conclusions ofthe Report in full, and a defaultjudgment against defendants will be

entered.


       The magistrate judge correctly found that the Court has subject-matter jurisdiction over this

Anticybersquatting Consumer Protection Act("ACPA" or the "Act")action under 28 U.S.C. § 1331

and in rem jurisdiction over the Domain Names pursuant to 15 U.S.C. § 1125(d)(2)(A). Venue is

likewise proper under 15 U.S.C. § 1125(d)(2)(C) because the Domain Names' registry, Verisign

Inc., is located within this judicial district. The magistrate judge correctly found that service of
process was appropriately effected under Rule 4(n)(l) of the Federal Rules of Civil Procedure and

15 U.S.C. § 1125(d)(2)(A)-(B). Despite plaintiffs' compliance with the relevant service-of-

process rules, no representative has appeared, filed an answer or responsive pleading, or otherwise

participated in these proceedings on defendants' behalf. Finally, the magistrate judge correctly

found that plaintiffs' complaint—^the well-pleaded factual allegations of which must be deemed

admitted in light of defendants' default—states a viable claim under the AGFA.

       Having fully reviewed the Report, case file, and plaintiffs' motion for default Judgment,

along with the supporting memorandum and attachments thereto, the Court adopts the findings of

fact and conclusions oflaw contained in the Report as its own. Accordingly, plaintiffs' Motion for

Entry of Default Judgment[Dkt. No. 10] is GRANTED,and it is hereby

       ORDERED thatjudgment be and is entered in plaintiffs' favor; and it is further

       ORDERED that in accordance with 15 U.S.C. § 1125(d)(1)(C), the domain name 864.com

be transferred to plaintiff Zhangliang Xu's Enom.com account, which bears the name de2018864

and which is associated with the email address de2018864@163.com; and it is further

       ORDERED that in accordance with 15 U.S.C. § 1125(d)(1)(C), the domain names

00998.com,00488.com,0103.com, and 1148.com be transferred to plaintiffs Xiansheng He and

Lijun Sun's GoDaddy.com account, which bears the customer number 218391935 and which is

associated with the email address sljyuming@163.com; and it is further

       ORDERED that the remaining claims asserted in the complaint be and are DISMISSED

WITHOUT PREJUDICE.


       The Clerk is directed to enterjudgment in favor of plaintiffs under Fed. R. Civ. P. 55,to

forward copies ofthis Order to counsel of record, and to close this civil action.
                       *441—
       Entered this ,4lO day of June, 2019.

Alexandria, Virginia
                                                                            fsf
                                                                Leonie M.Brinkema
                                                                United States District Judge
